



DOLBY LABORATORIES, INC.
2005 STOCK PLAN
NOTICE OF GRANT OF EXECUTIVE PERFORMANCE-BASED
RESTRICTED STOCK UNITS




Unless otherwise defined herein, the terms defined in the Dolby Laboratories,
Inc. 2005 Stock Plan, as amended from time to time (the “Plan”) shall have the
same defined meanings in this Notice of Grant of Executive Performance-Based
Restricted Stock Units (the “Notice of Grant”) and the Global Restricted Stock
Unit Agreement attached hereto as Exhibit A (collectively, the “Executive
Performance-Based Restricted Stock Unit Agreement” or the “Agreement”),
including any terms and conditions for participants outside the U.S. in the
Appendix.
    
Participant:
You have been granted an award of Restricted Stock Units (the “Award”). Each
such Restricted Stock Unit is equivalent to one share of the Company’s Class A
Common Stock for purposes of determining the number of Shares subject to this
Award. None of the Restricted Stock Units will be issued (nor will you have the
rights of a stockholder with respect to the underlying Shares) until the vesting
conditions described below are satisfied. Additional terms of this grant are as
follows:


Date of Grant:
[ ]
 
 
Performance Period:
[ ]
 
 
Threshold Number of Restricted Stock Units (“Threshold”):
(Target number x [#]%)
[ ]
 
 
Target Number of Restricted Stock Units (“Target”):
[ ]
 
 
Maximum Number of Restricted Stock Units (“Maximum”): 
(Target number x [#]%)
[ ]
 
 

Vesting Schedule:                [ ]
The Restricted Stock Units subject to the Award will vest only upon achievement
of both (a) the Performance-Based Vesting Component and (b) the Service-Based
Vesting Component, as described below.


1    

--------------------------------------------------------------------------------




Performance-Based Vesting Component


The actual number of Restricted Stock Units that will be eligible to vest will
be determined based on the achievement of annualized total stockholder return of
the Company over the Performance Period as compared to the annualized total
stockholder return of the [ ] Index (ticker symbol [ ]), or its successor (and
in the case of multiple successors, the successor of which the Company is a
member, and if the Company is a member of multiple successors, such applicable
successor as determined by the Administrator) (the “Index”), as follows (such
vesting component, the “Performance-Based Vesting Component”, and any Restricted
Stock Units that become eligible to vest after satisfaction of the
Performance-Based Vesting Component, the “Eligible RSUs”):


 
Relative TSR
Eligible RSUs
Threshold
[#]%
[#]
Target
[#]%
[#]
Maximum
[#]%
[#]



“Relative TSR” shall be determined in accordance with the following formula:


“Relative TSR” = Annualized TSR – Index TSR.


“Annualized TSR” shall be determined in accordance with the following formula:


“Annualized TSR” = ((P2 / P1)^(1/N)) – 1.
For purposes of the foregoing formula, the following definitions shall apply:
“P1” or “Beginning Stock Price” means the thirty (30) trading day average
closing price of a share of Class A common stock, $0.001 par value, of the
Company as of and including the last trading day immediately preceding the start
of the Performance Period, as adjusted to reflect the reinvestment of dividends.


“P2” or “Ending Stock Price” means the thirty (30) trading day average closing
price of a share of Class A common stock, $0.001 par value, of the Company as of
and including the last trading day of the Performance Period, as adjusted to
reflect the reinvestment of dividends.


“N” shall mean three ([#]), which is the number of years of the Performance
Period, unless the Performance Period is deemed to end earlier due to a merger
or Change in Control, in which instance “N” shall equal the product of (i) [#]
(3) multiplied by (ii) the Proration Ratio, as defined below.


This Annualized TSR calculation shall be adjusted to reflect any event described
in Section 17 of the Plan, as determined by the Administrator in its sole
discretion.




2

--------------------------------------------------------------------------------




“Index TSR” shall be determined in accordance with the following formula:
“Index TSR” = ((I2 / I1)^(1/N)) – 1.
For purposes of the foregoing formula, the following definitions shall apply:
“I1” or “Beginning Index Price” means the thirty (30) trading day average
closing price of a share of the Index, as adjusted to reflect the reinvestment
of dividends.


“I2” or “Ending Index Price” means the thirty (30) trading day average closing
price of a share of the Index as of and including the last trading day of the
Performance Period, as adjusted to reflect the reinvestment of dividends.


No Restricted Stock Units subject to the Award shall become Eligible RSUs for
any performance below Threshold. Additionally, the maximum number of Restricted
Stock Units subject to the Award that may become Eligible RSUs is capped as
indicated in the “Maximum” row of the “Eligible RSUs” column in the table above.


Performance results between Threshold and Target performance levels and between
Target and Maximum performance levels shall be determined on a straight line
interpolation basis based on the above figures.


All determinations regarding the Performance-Based Vesting Component (including
the calculation of Relative TSR, Annualized TSR and Index TSR) shall be made by
the Administrator in its sole discretion and all such determinations shall be
final and binding on all parties. Restricted Stock Units, if any, will be deemed
to have become Eligible RSUs as of the date on which the Administrator has
certified in writing as to the level of achievement of the Performance-Based
Vesting Component (the “Certification Date”). The Certification Date shall be
made no later than [ ].


To the extent the foregoing schedule would result in fractional Restricted Stock
Units becoming Eligible RSUs, Eligible RSUs will be rounded down to the nearest
whole Restricted Stock Unit.


Any portion of the Restricted Stock Units subject to the Award that fail to
qualify as Eligible RSUs as of the Certification Date shall be cancelled,
forfeited and of no further effect.


Service-Based Vesting Component


In order to vest in any Eligible RSUs, you must remain a Service Provider
through the Certification Date (such vesting component, the “Service-Based
Vesting Component”), provided that, in the event of your death between the last
day of the Performance Period and the Certification Date, you will be deemed to
satisfy the Service-Based Vesting Component on the date of your death, and any
Restricted Stock Units that become Eligible RSUs on the Certification Date will
vest on the Certification Date.




3

--------------------------------------------------------------------------------








Change in Control


In the event of a merger or Change in Control of the Company that occurs while
you are a Service Provider and before the last day of the Performance Period:
1.
Notwithstanding anything to the contrary in this Agreement, the Performance
Period shall be deemed to end on the closing date of such merger or Change in
Control and the per share value of the consideration of the Company’s Class A
Common Stock in such transaction shall be used to calculate Annualized TSR
instead and in lieu of the Ending Stock Price (it being understood, for the
avoidance of doubt, that such calculation will be adjusted to reflect the
reinvestment of dividends paid during the Performance Period). The Administrator
may determine Annualized TSR pursuant to this clause 1, in its sole discretion,
within the ten (10) day period prior to the closing date of such merger or
Change in Control;



2.
In the event the successor corporation assumes, substitutes or replaces the
Award:



a.
Vested Eligible RSUs (as defined below) will vest on the date of the closing of
the merger or Change in Control. “Vested Eligible RSUs” will equal (x) the
number of Eligible RSUs subject to the Award, after giving effect to the
Administrator’s determination of Annualized TSR in clause 1, above, multiplied
by (y) a fraction, the numerator of which equals the numbers of days from the
Date of Grant to the closing date of such merger or Change in Control and the
denominator of which equals the number of days in the Performance Period had
such merger or Change in Control not occurred (the “Proration Ratio”).



b.
Time-Based Eligible RSUs (as defined below) shall vest in equal monthly
installments following the closing of the merger or Change in Control through
the remainder of the Performance Period based solely on your continuing status
as a Service Provider, subject to the terms of any acceleration provision
provided for in any applicable written agreement between you and the Company (a
“Company Agreement”) or any applicable Plan provision. Additionally, unless
superseded by an acceleration provision in any Company Agreement, upon your
termination by the Company or a Related Entity without Cause or your resignation
for Good Reason, in either event, within the twelve (12) month period following
the closing date of a merger or Change in Control, a number of your then
outstanding Time-Based Eligible RSUs will vest equal to the product of (i) the
number of Time-Based Eligible RSUs that would have vested had you remained a
Service Provider for one year following your termination date, multiplied by
(ii) the number of full years of service you have performed for the Company or a
Related Entity as of the date of your termination, provided that in no event
will more than 100% of the Time-Based Eligible RSUs subject to the Award vest
pursuant to this provision. “Time-Based Eligible RSUs” will equal the portion of
the Eligible RSUs subject to the Award, after giving effect to the
Administrator’s



4

--------------------------------------------------------------------------------




determination of Annualized TSR in clause 1, above, that would constitute Vested
Eligible RSUs but for the Proration Ratio.


c.
Restricted Stock Units subject to the Award that do not become Eligible RSUs,
after giving effect to the Administrator’s determination of Annualized TSR in
clause 1, above, will, as of the closing date of the merger or Change in
Control, be cancelled, forfeited and of no further effect.



3.
In the event the successor corporation does not assume, substitute or replace
the Award, consistent with and subject to the terms of Section 17(c)(ii) of the
Plan, you shall, immediately prior to the merger or Change in Control, fully
vest in the Award as to all of the Eligible RSUs subject to the Award, after
giving effect to the Administrator’s determination of Annualized TSR in clause
1, above.

You acknowledge and agree that the Agreement and the vesting schedule set forth
herein do not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the right of the Company or the Related
Entity that is your employer to terminate your relationship as a Service
Provider at any time, with or without cause.
You hereby agree to accept as binding, conclusive, and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan,
the Recoupment Policy (as defined in Exhibit A hereto) and this Agreement.
By your electronic signature and the electronic signature of the Company’s
representative, you and the Company agree that the Award is granted under and
governed by the terms and conditions of the Plan, the Recoupment Policy and the
Agreement. You have reviewed the Plan, the Recoupment Policy and the Agreement
in their entirety, have had an opportunity to obtain the advice of counsel prior
to executing the Agreement and fully understand all provisions of the Plan, the
Recoupment Policy and the Agreement. You hereby agree to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan, the Recoupment Policy and the Agreement.
You must execute and deliver or electronically accept the terms set forth in the
Agreement, in the manner specified by the Administrator. The Administrator may,
in its sole discretion, cancel the Award if you fail to execute and deliver or
electronically accept the Agreement and related documents by the first scheduled
vesting date.






5

--------------------------------------------------------------------------------





EXHIBIT A
DOLBY LABORATORIES, INC.
2005 STOCK PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT
1.Grant. Dolby Laboratories, Inc. (the “Company”) hereby grants to the
individual set forth in the Notice of Grant of Restricted Stock Units
(“Participant”) an award of Restricted Stock Units (“RSUs”) pursuant to Section
8 of the Dolby Laboratories, Inc. 2005 Stock Plan, as set forth in the Notice of
Grant of Executive Performance-Based Restricted Stock Units (the “Notice of
Grant”) and subject to the terms and conditions in this Global Restricted Stock
Unit Agreement, including any special terms and conditions for participants
outside the U.S. in the attached Appendix (collectively, the “Agreement”), and
the Dolby Laboratories, Inc. 2005 Stock Plan as may be amended from time to time
(the “Plan”). Unless otherwise defined herein, the terms defined in the Plan and
the Notice of Grant shall have the same defined meanings in this Agreement.
2.Company’s Obligation. Each RSU represents the right to receive a Share after
satisfying the applicable vesting conditions set forth in the Notice of Grant.
Unless and until the RSUs vest, Participant will have no right to receive Shares
under such RSUs. Prior to actual distribution of any Shares pursuant to the
vesting of any RSUs, such RSUs will represent an unsecured obligation of the
Company, payable (if at all) only from the general assets of the Company.
3.Vesting Schedule. Subject to paragraph 4, and to relevant Plan provisions, the
RSUs awarded by this Agreement will vest in Participant according to the vesting
schedule specified in the Notice of Grant.
4.Forfeiture upon Termination of Service. Notwithstanding any contrary provision
of this Agreement or the Notice of Grant, if Participant ceases to be a Service
Provider, for any or no reason prior to vesting, the unvested RSUs awarded by
this Agreement will thereupon be forfeited at no cost to the Company; provided
that, in the event of Participant’s death between the last day of the
Performance Period and the Certification Date, Participant will be deemed to
satisfy the Service-Based Vesting Component specified in the Notice of Grant on
the date of Participant’s death, and any RSUs that become Eligible RSUs on the
Certification Date will vest on the Certification Date.
5.Payment after Vesting. Any RSUs that vest in accordance with this Agreement
will be paid to Participant (or in the event of Participant’s death, to his or
her estate) in whole Shares. Subject to the provisions of paragraph 10, such
vested RSUs shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within sixty (60) days following the vesting date. In no
event will Participant be permitted, directly or indirectly, to specify the
taxable year of payment of any RSUs payable under this Agreement. Payment upon
vesting will be subject to Participant (or his or her estate) satisfying the
applicable Tax-Related Items (defined below) withholding obligations set forth
in paragraph 11.


6



--------------------------------------------------------------------------------






6.Payments after Death. Any distribution or delivery to be made to Participant
under this Agreement will, if Participant is then deceased, be made to the
administrator or executor of Participant’s estate. Any such administrator or
executor must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.Rights as Stockholder. Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
Shares (in certificated or uncertificated form in the Company’s sole discretion)
have been issued, recorded on the records of the Company or its transfer agents
or registrars, and delivered to Participant or Participant’s broker.
8.No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF RSUS PURSUANT TO THE VESTING SCHEDULE HEREOF IS EARNED ONLY BY
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER AT THE WILL OF THE COMPANY (OR ANY
RELATED ENTITY EMPLOYING OR RETAINING PARTICIPANT) AND NOT THROUGH THE ACT OF
BEING HIRED, BEING GRANTED THIS AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT
FURTHER ACKNOWLEDGES AND AGREES THAT THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREUNDER AND THE VESTING SCHEDULE SET FORTH HEREIN DO NOT
CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE
PROVIDER FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND WILL NOT
INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR THE RIGHT OF THE COMPANY (OR
ANY RELATED ENTITY EMPLOYING OR RETAINING PARTICIPANT) TO TERMINATE
PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT ANY TIME, WITH OR WITHOUT
CAUSE.
9.Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 1275 Market Street, San
Francisco, CA 94103, U.S.A., Attn: Stock Administration, or at such other
address as the Company may hereafter designate in writing or electronically.
10.Acceleration.
(a)    Discretionary Acceleration. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested RSUs at any time, subject to the terms of the Plan. If so
accelerated, such RSUs will be considered as having vested as of the date
specified by the Administrator. If Participant is a U.S. taxpayer, the payment
of Shares vesting pursuant to this Section 10 shall in all cases be paid at a
time or in a manner that is exempt from, or complies with, Section 409A of the
Code and the Treasury Regulations and guidance thereunder, and any applicable
state law equivalent, as each may be promulgated, amended or modified from time
to time (“Section 409A”). The prior sentence may be superseded in a future
agreement or amendment to this Agreement only by direct and specific reference
to such sentence.


7



--------------------------------------------------------------------------------




(b)    Acceleration in Connection with Termination of Service. Notwithstanding
anything in the Plan or this Agreement or any other agreement (whether entered
into before, on or after the Date of Grant), if the vesting of the balance, or
some lesser portion of the balance, of the RSUs is accelerated in connection
with Participant’s termination as a Service Provider (provided that such
termination is a “separation from service” within the meaning of Section 409A,
as determined by the Company), other than due to Participant’s death, and if (x)
Participant is a U.S. taxpayer and a “specified employee” within the meaning of
Section 409A at the time of such termination as a Service Provider and (y) the
payment of such accelerated RSUs will result in the imposition of additional tax
under Section 409A if paid to Participant on or within the six (6) month period
following Participant’s termination as a Service Provider, then the payment of
such accelerated RSUs will not be made until the date six (6) months and one (1)
day following the date of Participant’s termination as a Service Provider,
unless Participant dies following his or her termination as a Service Provider,
in which case, the RSUs will be paid in Shares to Participant’s estate as soon
as practicable following his or her death.
(c)    Section 409A. It is the intent of this Agreement that it and all payments
and benefits to U.S. taxpayers hereunder be exempt from, or comply with, the
requirements of Section 409A so that none of the RSUs provided under this
Agreement or Shares issuable thereunder will be subject to the additional tax
imposed under Section 409A, and any ambiguities herein will be interpreted to be
so exempt or so comply. Each payment payable under this Agreement is intended to
constitute a separate payment for purposes of Treasury Regulation Section
1.409A-2(b)(2). However, in no event will the Company reimburse Participant, or
be otherwise responsible for, any taxes or costs that may be imposed on
Participant as a result of Section 409A or any other tax law or rule.
11.Withholding Taxes. Regardless of any action the Company or the Related Entity
that is Participant’s employer (the “Employer”) takes with respect to any or all
income tax, social insurance, payroll tax, payment on account or other
tax-related withholding items related to Participant’s participation in the Plan
and legally applicable to Participant, or deemed by the Company or the Employer
to be an appropriate charge to Participant even if technically due by the
Company or the Employer (“Tax-Related Items”), Participant hereby acknowledges
that the ultimate liability for all Tax-Related Items is and remains
Participant’s responsibility and may exceed the amount, if any, actually
withheld by the Company or the Employer. Participant further acknowledges that
the Company and/or the Employer (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the RSUs, including, but not limited to, the grant, vesting or settlement of
the RSUs, the issuance of Shares in settlement of the RSUs, the subsequent sale
of Shares acquired at vesting and the receipt of any dividends and/or any
dividend equivalents; and (ii) do not commit to and are under no obligation to
structure the terms of the Award or any aspect of the RSUs to reduce or
eliminate Participant’s liability for Tax-Related Items or achieve a particular
tax result. Further, if Participant is subject to tax in more than one
jurisdiction, Participant acknowledges that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.


8



--------------------------------------------------------------------------------




Prior to any relevant taxable or tax withholding event, Participant shall pay or
make adequate arrangements satisfactory to the Company and/or the Employer to
satisfy all Tax-Related Items. In this regard, Participant authorizes and
directs the Company and/or the Employer or their respective agents, in their
sole discretion and without any notice or authorization by Participant, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by withholding in Shares to be issued upon settlement of the RSUs. In the
event that such withholding in Shares is problematic under applicable tax or
securities law or has materially adverse accounting consequences, by
Participant’s acceptance of the RSUs, Participant authorizes the Company and any
brokerage firm to satisfy the obligations with regard to all Tax-Related Items
by withholding from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Employer; or to sell on Participant’s
behalf a whole number of Shares from those Shares issued to Participant as the
Company determines to be appropriate to generate cash proceeds sufficient to
satisfy the obligation for Tax-Related Items.
Depending upon the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates in the Participant’s jurisdiction,
including maximum applicable rates, in which case Participant may receive a
refund of any over-withheld amount in cash and will have no entitlement to the
equivalent Shares. If the obligation for Tax-Related Items is satisfied by
withholding in Shares, for tax purposes Participant is deemed to have been
issued the full number of Shares subject to the vested RSUs, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of Participant’s participation
in the Plan. No fractional Shares will be withheld or issued pursuant to the
grant of RSUs and the issuance of Shares thereunder.
Finally, Participant shall pay to the Company or the Employer any amount of
Tax-Related Items that the Company or the Employer may be required to withhold
or account for as a result of Participant’s participation in the Plan that
cannot be satisfied by the means previously described. Participant acknowledges
and agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares, if Participant fails to comply with
Participant’s obligations in connection with the Tax-Related Items. Participant
shall have no further rights with respect to any Shares that are retained by the
Company pursuant to this provision, and under no circumstances will the Company
be required to issue any fractional Shares.
12.Acknowledgements. In accepting the RSUs, Participant acknowledges,
understands and agrees that:
(a)    Participant acknowledges receipt of a copy of the Plan (including any
applicable appendixes or sub-plans thereunder) and represents that he or she is
familiar with the terms and provisions thereof, and hereby accepts this
Agreement subject to all of the terms and provisions thereof. Participant has
reviewed the Plan (including any applicable appendixes or sub-plans thereunder),
the Recoupment Policy and this Agreement in their entirety, has had an
opportunity to obtain the advice of counsel prior to executing this Agreement
and fully understands all provisions of this Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,


9



--------------------------------------------------------------------------------




the Recoupment Policy or this Agreement. Participant further agrees to notify
the Company upon any change in the residence address in the Notice of Grant;
(b)    the Company (and not the Employer) is granting the RSU. The Company will
administer the Plan from outside Participant’s country of residence;
(c)    the Plan is established voluntarily by the Company, is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time;
(d)    the grant of the RSUs is exceptional, voluntary and occasional and does
not create any contractual or other right to receive future grants of RSUs, or
benefits in lieu of RSUs, even if RSUs have been granted in the past;
(e)    all decisions with respect to future awards of RSUs, if any, will be at
the sole discretion of the Company;
(f)    Participant is voluntarily participating in the Plan;
(g)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of Participant’s employment or service contract, if any;
(h)    unless otherwise agreed with the Company, the RSUs and the Shares subject
to the RSUs, and the income and value of same, are not granted as consideration
for, or in connection with, the service Participant may provide as a director of
a Related Entity;
(i)    the RSUs and the Shares subject to the RSUs, and the income and value of
same, are not intended to replace any pension rights or compensation;
(j)    although provided by the Company, the RSUs and the Shares subject to the
RSUs, and the income and value of same, are not part of Participant’s normal or
expected salary or compensation for purposes of calculating any severance,
resignation, termination, redundancy, dismissal, end of service payments,
bonuses, holiday pay, long-service awards, leave-related pay, pension,
retirement or welfare benefits or any other similar payments;
(k)    the RSU grant and Participant’s participation in the Plan will not be
interpreted to form an employment contract or relationship with the Company or
any Related Entity and the Company will not incur any liability of any kind to
Participant as a result of any change or amendment, or any cancellation, of the
Plan at any time;
(l)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(m)    in the event of termination of Participant’s status as a Service Provider
(whether or not in breach of any employment laws in the country where
Participant resides, even if otherwise applicable to Participant’s employment
benefits from the Employer, and/or whether


10



--------------------------------------------------------------------------------




later found to be invalid), Participant’s right to vest in the RSUs under the
Plan, if any, will terminate effective as of the date that Participant is no
longer actively employed and will not be extended by any notice period mandated
under local law (e.g., active employment would not include a period of “garden
leave” or similar period pursuant to local law); the Administrator shall have
the exclusive discretion to determine when Participant is no longer actively
employed for purposes of the Award (including whether Participant may still be
considered actively employed while on an approved leave of absence);
(n)    the RSUs and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger or a Change in Control; and
(o)    if Participant is providing services to Employer outside the United
States:
(i)    the RSUs and the Shares subject to the RSUs are not part of Participant’s
normal or expected compensation or salary for any purpose;
(ii)    neither the Company, the Employer nor any other Related Entity shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the RSUs or
of any amounts due to Participant pursuant to the settlement of the RSUs or the
subsequent sale of any Shares acquired upon settlement; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the RSUs resulting from termination of Participant’s status as a
Service Provider by the Company or the Employer (for any reason whatsoever and
whether or not in breach of any employment laws in the country where Participant
resides, even if otherwise applicable to Participant’s employment benefits from
the Employer, and/or whether later found to be invalid).
13.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant acknowledges and agrees that he or she should
consult with his or her own personal tax, legal and financial advisors regarding
Participant’s participation in the Plan before taking any action related to the
Plan
14.Data Privacy. Participant hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Agreement and any other RSU materials by and
among, as applicable, the Employer, the Company, and its Related Entities for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.
Participant understands that the Company and the Employer may hold certain
personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, e-mail address, date of
birth, social insurance number, passport number or other identification number,
salary, nationality, residency status, job title, any Shares or directorships
held in the Company or any Related Entity, details of all RSUs or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in


11



--------------------------------------------------------------------------------




Participant’s favor (“Data”), for the purpose of implementing, administering and
managing the Plan.
Participant understands that Data may be transferred to E*TRADE, or such other
stock plan service provider as may be selected by the Company in the future,
which is assisting the Company in the implementation, administration and
management of the Plan. Participant understands that the recipients may be
located in the United States, or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than Participant’s country. Participant understands that he or she may request a
list with the names and addresses of any potential recipients of the Data by
contacting Participant’s local human resources representative. Participant
authorizes the Company, E*TRADE and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing Participant’s participation in the Plan, including any transfer of
such Data, as may be required for the administration of the Plan and/or the
subsequent holding of Shares on Participant’s behalf, to a broker or third party
with whom the Shares acquired on exercise may be deposited.
Participant understands that Data will be held only as long as is necessary to
implement, administer and manage Participant’s participation in the Plan.
Participant understands that he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case, without cost, by contacting in writing Participant’s local human resources
representative, or if there is no local human resources representative, the
human resources department of the Company. Further, Participant understands that
he or she is providing the consents herein on a purely voluntary basis. If
Participant does not consent, or if Participant later seeks to revoke his or her
consent, his or her employment status or service with the Employer will not be
affected; the only consequence of refusing or withdrawing Participant’s consent
is that the Company would not be able to grant Participant RSUs or other equity
awards or administer or maintain such awards. Participant understands, however,
that refusal or withdrawal of consent may affect Participant’s ability to
participate in the Plan. For more information on the consequences of
Participant’s refusal to consent or withdrawal of consent, Participant
understands that he or she may contact his or her local human resources
representative, or if there is no local human resources representative, the
human resources department of the Company.
15.Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged, or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment, or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate, or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment, or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.


12



--------------------------------------------------------------------------------




16.Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors, and assigns
of the parties hereto.
17.Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration, or qualification
of the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to Participant (or his or her
estate), such issuance will not occur unless and until such listing,
registration, qualification, consent, or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.
18.Plan Governs. This Agreement and the Notice of Grant are subject to all terms
and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.
19.Governing Law and Venue. The Award will be governed by the internal
substantive laws, but not the choice of law rules, of the State of California,
U.S.A. without regard to principles of conflict of laws. For purposes of
litigating any dispute that arises directly or indirectly from the relationship
of the parties evidenced by the Award or this Agreement, the parties hereby
submit to and consent to the exclusive jurisdiction of the State of California
and agree that such litigation shall be conducted only in the courts of San
Francisco County, California, or the federal courts for the United States for
the Northern District of California, and no other courts, where this grant is
made and/or to be performed.
(a)    Language. Participant has received the terms and conditions of this
Agreement and any other related communications in English. Participant
acknowledges that he or she is sufficiently proficient in English to understand
the terms and conditions of this RSU Agreement. Furthermore, if Participant
consents to having received these documents in English. If Participant has
received this Agreement or any other document related to the Plan translated
into a language other than English and if the meaning of the translated version
is different than the English version, the English version will control.
(b)    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company. By Participant’s
electronic signature and the electronic signature of the Company’s
representative, Participant and the Company agree that this RSU is granted under
and governed by the terms and conditions of the Plan and this Agreement.
20.Administrator Authority. The Administrator will have the power to interpret
the Plan, the Recoupment Policy and this Agreement and to adopt such rules for
the administration,


13



--------------------------------------------------------------------------------




interpretation, and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested and whether Participant is
actively employed). All actions taken and all interpretations and determinations
made by the Administrator in good faith will be final and binding upon
Participant, the Company, and all other interested persons. No member of the
Administrator will be personally liable for any action, determination, or
interpretation made in good faith with respect to the Plan, the Recoupment
Policy or this Agreement.
21.Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
22.Appendix. Notwithstanding any provisions in this Agreement, the Award shall
be subject to any terms and conditions set forth in any Appendix to this
Agreement for Participant’s country. Moreover, if Participant relocates to one
of the countries included in the Appendix, the terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable under
Applicable Laws with regard to the issuance or sale of Shares or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.
23.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, on the Award and
on any Shares acquired under the Plan, to the extent the Company determines it
is necessary or advisable under Applicable Laws with regard to the issuance or
sale of Shares or to facilitate the administration of the Plan, and to require
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.
24.Insider Trading/Market Abuse Restrictions. Depending on Participant’s or
Participant’s Broker’s country of residence or where the Shares are listed,
Participant may be subject to insider trading restrictions and/or market abuse
laws, which may affect Participant’s ability to, directly or indirectly, accept,
acquire, sell, attempt to sell or otherwise dispose of Shares, rights to Shares
(e.g., RSUs), or rights linked to the value of Shares (e.g., phantom awards,
futures) during such times as Participant is considered to have “inside
information” regarding the Company as defined by the laws or regulations in the
applicable jurisdiction or Participant’s country. Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders Participant
placed before Participant possessed insider information. Furthermore,
Participant could be prohibited from (i) disclosing the inside information to
any third party (other than on a “need to know” basis) and (ii) “tipping” third
parties or causing them otherwise to buy or sell securities. Third parties
include fellow employees. Any restrictions under these laws or regulations are
separate from and in addition to any restrictions that may be imposed under the
Company’s Insider Trading Policy. Participant is responsible for ensuring
compliance with any applicable restrictions and should consult his or her
personal legal advisor on this matter.
25.Exchange Control, Tax and/or Foreign Asset/Account Reporting. Participant
acknowledges that there may be exchange control, tax, foreign asset and/or
account reporting requirements which may affect Participant’s ability to acquire
or hold Shares acquired under the


14



--------------------------------------------------------------------------------




Plan or cash received from participating in the Plan (including from any
dividends paid on Shares acquired under the Plan) in a brokerage, bank account
or legal entity outside Participant’s country. Participant may be required to
report such accounts, assets or transactions to the tax or other authorities in
Participant’s country. Participant also may be required to repatriate sale
proceeds or other funds received as a result of participation in the Plan to
Participant’s country through a designated bank or broker within a certain time
after receipt. Participant acknowledges that it is his or her responsibility to
be compliant with such regulations, and should consult his or her personal legal
advisor for any details.
26.Waiver. Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant.
27.Reduction, Cancellation, Forfeiture or Recoupment. This Award, any Shares
issued in payment for vested RSUs pursuant to this Award and any other rights,
payments and benefits with respect to this Award shall be subject to reduction,
cancellation, forfeiture or recoupment pursuant to the Company’s Policy on
Recoupment of Incentive Compensation, as in effect on the Date of Grant or as
may be amended to the extent required to comply with applicable law (the
“Recoupment Policy”).


15



--------------------------------------------------------------------------------




APPENDIX TO DOLBY LABORATORIES, INC.  
2005 STOCK PLAN
GLOBAL RESTRICTED STOCK UNIT AGREEMENT


Terms and Conditions for Participants Outside the U.S.
This Appendix includes additional country-specific terms and conditions that
apply to Participants resident in countries listed below. This Appendix is part
of the Agreement and contains terms and conditions material to participation in
the Plan. Unless otherwise provided below, capitalized terms used but not
defined herein shall have the same meanings assigned to them in the Plan and the
Agreement.
The information is based on the securities and other laws in effect in the
respective countries as of November 2018. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that Participant not
rely on the information in this Appendix as the only source of information
relating to the consequences of Participant’s participation in the Plan because
the information may be out of date when Participant vests in the RSUs or Shares
acquired under the Plan are sold.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation, and the Company is not in a
position to assure Participant of a particular result. Accordingly, Participant
should seek appropriate professional advice as to how the relevant laws in
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which he or she is currently working or Participant transfers employment or
residency after the Date of Grant, or if Participant is considered resident of
another country for local law purposes, then the provisions contained herein may
not be applicable to Participant. The Company shall, in its sole discretion,
determine to what extent the terms and conditions included herein will apply
under these circumstances.
Countries Within the European Union and European Economic Area
Data Privacy: The Dolby Employee Privacy Notice supersedes and replaces
paragraph 14 of the Agreement. The Dolby Employee Privacy Notice for each
respective country in the European Union and European Economic Area can be found
at
https://dolby.sharepoint.com/policy/Policy%20Repository/Forms/Grouped%20by%20Function.aspx.
Australia
Securities Law Notice.


16



--------------------------------------------------------------------------------




If Participant acquires Shares under the Plan and offers such Shares for sale to
a person or entity resident in Australia, the offer may be subject to disclosure
requirements under Australian law. Participant should obtain legal advice on
disclosure obligations prior to making any such offer.
Australian Offer Document.
Participant understands that the offering of the Plan in Australia is intended
to qualify for exemption from the prospectus requirements under Australian
Securities & Investments Commission (“ASIC”) Class Order 14/1000 and the
relevant provisions of the Corporations Act 2001. Participant acknowledges his
or her right to acquire Shares is subject to the terms and conditions set forth
in the Plan, as supplemented for implementation in Australia by the terms of the
Australia Offer Document and the Agreement.
Tax Notice.
The Plan is a plan to which subdivision 83A-C of the Income Tax Assessment Act
1997 (Cth) applies (subject to conditions in the Act).
Exchange Control Notice.
Exchange control reporting is required for cash transactions exceeding AUD
10,000 and for international fund transfers. Participant understands that if an
Australian bank is assisting with the transaction, the bank will file the report
on Participant’s behalf. Participant understands that if there is no Australian
bank involved in the transfer, Participant will have to file the exchange
control report on his or her own behalf.
Brazil


Compliance with Law.


By accepting the RSUs, Participant acknowledges that he or she agrees to comply
with applicable Brazilian laws and to pay any and all applicable taxes
associated with Participant’s participation in the Plan, including the vesting
of the RSUs, the receipt of any dividends, and the sale of Shares acquired under
the Plan.


Nature of Award Grants.


By accepting the RSUs, Participant agrees that (1) he or she is making an
investment decision, (2) the Shares will be issued to Participant only if the
vesting conditions are met and any necessary services are rendered by
Participant over the vesting period and (3) the value of the underlying Shares
is not fixed and may increase or decrease in value over time without
compensation to Participant.


Exchange Control Notice.




17



--------------------------------------------------------------------------------




If Participant is resident or domiciled in Brazil, he or she will be required to
submit a declaration of assets and rights held outside of Brazil to the Central
Bank of Brazil if the aggregate value of such assets and rights equals or
exceeds US$100,000. Assets and rights that must be reported include any Shares
acquired under the Plan.


Tax on Financial Transaction (IOF).


Payments to foreign countries and repatriation of funds into Brazil and the
conversion between BRL and US$ associated with such fund transfers may be
subject to the Tax on Financial Transactions. It is Participant’s responsibility
to comply with any applicable Tax on Financial Transactions arising from
Participant’s participation in the Plan. Participant should consult with his or
her personal tax advisor for additional details.
Canada
Form of Settlement.
RSUs granted to employees resident in Canada shall be paid in Shares only.
Termination of Service Provider Relationship.


The following provision replaces paragraph 12(m) of the Agreement:


For purposes of the Award, Participant’s status as a Service Provider will be
considered terminated and vesting of the RSUs will cease as of the date that is
the earliest of: (i) the date Participant’s employment with the Company or
Related Entity is terminated; (ii) the date Participant receives written notice
of termination of employment or service from the Company or Related Entity; or
(iii) the date Participant is no longer actively providing services to the
Company or Related Entity and, in any case, will not be extended by any notice
period mandated under local law (e.g., Participant’s period of employment or
service would not include any contractual notice period or any period of “garden
leave” or similar period mandated under employment laws or the terms of
Participant’s employment or service agreement, if any). The Administrator shall
have the exclusive discretion to determine when Participant is no longer
actively employed or providing services for purposes of the Award (including
whether Participant may still be considered actively providing services while on
an approved leave of absence).


Sale of Shares.


Participant acknowledges that he or she is permitted to sell the Shares acquired
under the Plan through E*TRADE or such other broker as may be selected by the
Company in the future, provided the sale of the Shares takes place outside of
Canada through facilities of a stock exchange on which the Shares are listed.
The Shares are currently listed on the New York Stock Exchange.




18



--------------------------------------------------------------------------------




Consent to Receive Information in English for Quebec Service Providers.


Participant acknowledges that it is the express wish of the parties that the
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be written in English.
    
Le participant reconnaît que c’est son souhait exprès d’avoir exigé la rédaction
en anglais de cette convention, ainsi que de tous documents exécutés, avis
donnés et procédures judiciaries intentées, directement ou indirectement,
relativement à ou suite à la présente convention.


Authorization to Release and Transfer Necessary Personal Information for Quebec
Service Providers.


The following provision supplements paragraph 14 of the Agreement:


Participant hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Participant further authorizes the Company, any Related Entity and the
Administrator of the Plan to disclose and discuss the Plan with their advisors.
Participant further authorizes the Company and any Related Entity to record such
information and to keep such information in Participant’s employee file.


Foreign Asset/Account Reporting Notice.


Canadian residents may be required to report foreign specified property on Form
T1135 (Foreign Income Verification Statement) if the total cost of the foreign
specified property exceeds CAD 100,000 at any time in the year. Foreign
specified property includes Shares acquired under the Plan and may include RSUs.
The RSUs must be reported - generally at a nil cost - if the CAD 100,000 cost
threshold is exceeded because of other foreign specified property Participant
holds. The cost of RSUs generally is the adjusted cost base (“ACB”) of the
Shares. The ACB ordinarily would equal the fair market value of the Shares at
the time of acquisition, but if the Canadian resident owns other Shares of the
Company, this ACB may have to be leveraged with the ACB of the other Shares. The
Form T1135 generally must be filed by April 30 of the following year. Canadian
residents should consult with a personal advisor to ensure compliance with the
applicable reporting requirements.


China
Settlement of RSUs and Sale of Shares.
The following provision supplements paragraph 5 of the Agreement:
Due to local regulatory requirements, Participant agrees that the Company may
force the sale of any Shares to be issued upon settlement of the Award. The sale
may occur (i) immediately upon vesting, (ii) following Participant’s termination
as a Service Provider, or (iii) or within any


19



--------------------------------------------------------------------------------




other time frame as the Company determines to be necessary or recommended to
comply with local regulatory requirements. Participant agrees that he or she
must maintain any Shares acquired under the Plan in an account maintained by
E*TRADE or such other stock plan service provider as may be selected by the
Company.
Participant further agrees that the Company is authorized to instruct E*TRADE or
such other stock plan service provider as may be selected by the Company in the
future to assist with the mandatory sale of such Shares (on Participant’s behalf
pursuant to this authorization) and Participant expressly authorizes E*TRADE or
such other stock plan service provider as may be selected by the Company in the
future to complete the sale of such Shares. Participant acknowledges that
E*TRADE or such other stock plan service provider as may be selected by the
Company in the future is under no obligation to arrange for the sale of the
Shares at any particular price. Upon the sale of the Shares, the Company agrees
to pay Participant the cash proceeds from the sale of the Shares, less any
brokerage fees or commissions and subject to any obligation to satisfy
Tax-Related Items. In the event Participant is permitted to hold Shares upon
exercise, the Company may force the sale of the Shares within any time frame as
the company determines to be necessary to comply with local regulatory
requirements.
Exchange Control Acknowledgement.  
Participant understands and agrees that participation in the Plan is subject to
the Company or the Employer obtaining any required approval from the China State
Administration of Foreign Exchange (“SAFE”), as determined by the Company in its
sole and absolute discretion. If the Company or the Employer is unable to obtain
such approval, Participant may not be entitled to receive any benefit in
connection with the Plan without any liability to the Company, the Employer or
any Related Entity.
Participant understands and agrees that, pursuant to local exchange control
requirements, Participant will be required to repatriate the cash proceeds from
the sale of Shares issued upon the vesting of the RSUs as well as any cash
dividends paid on such Shares to China. Participant further understands that,
under local law, such repatriation of the cash proceeds may need to be
effectuated through a special exchange control account established by the
Company, or one of its Related Entities, and Participant hereby consents and
agrees that any proceeds from the sale of any Shares issued upon the vesting of
the RSUs as well as any cash dividends paid on such Shares may be transferred to
such special account prior to being delivered to Participant. If the proceeds
from the sale of Participant’s Shares or cash dividends are converted to local
currency, Participant acknowledges that the Company is under no obligation to
secure any exchange conversion rate, and the Company may face delays in
converting the proceeds to local currency due to exchange control restrictions
in China. Participant agrees to bear the risk of any exchange conversion rate
fluctuation between the date the RSUs vest and the date of conversion of the
proceeds from the sale of the Shares issued upon vesting to local currency.
Participant further agrees to comply with any other requirements that may be
imposed by the Company in the future in order to facilitate compliance with
exchange control requirements in China.
Foreign Asset/Account Reporting Notice.


20



--------------------------------------------------------------------------------




Chinese residents are required to report to the SAFE all details of his or her
foreign financial assets and liabilities, as well as details of any economic
transactions conducted with non-Chinese residents, either directly or through
financial institutions.
France


Consent to Receive Information in English.


By accepting the grant of the RSUs, Participant confirms having read and
understood the Plan and the Agreement, which were provided in English language.
Participant accepts the terms of those documents accordingly.


En acceptant cette attribution gratuite d’actions, le Participant confirme avoir
lu et compris le Plan et ce Contrat, incluant tous leurs termes et conditions,
qui ont été transmis en langue anglaise. Le Participant accepte les dispositions
de ces documents en connaissance de cause.


Foreign Asset/Account Reporting Notice.


French residents may hold Shares outside France, provided that they declare all
foreign accounts, whether open, current or closed, on their annual income tax
return. Further, French residents with foreign account balances exceeding
€1,000,000 may have additional monthly reporting obligations.


Germany
Exchange Control Notice.
Cross-border payments in excess of EUR 12,500 must be reported monthly to the
German Federal Bank (Bundesbank). In case of payments in connection with
securities (including proceeds realized upon the sale of Shares or the receipt
of dividends), the report must be made by the fifth (5th) day of the month
following the month in which the payment is received. The report must be filed
electronically. The form of report (“Allgemeine Meldeportal Statistik”) can be
accessed via the Bundesbank’s website (www.bundesbank.de) and is available in
both German and English.
Hong Kong
Form of Settlement.
RSUs granted to Participants resident in Hong Kong shall be paid in Shares only.
Sale of Shares.
Any Shares acquired under the Plan are accepted as a personal investment. In the
event that the Award is exercised and Shares are issued to Participant (or
Participant's heirs) within six months of the Date of Grant, Participant (or
Participant's heirs) agrees that the Shares will not be offered to the public or
otherwise disposed of prior to the six-month anniversary of the date of grant.


21



--------------------------------------------------------------------------------




Securities Law Notice.
Warning: None of the documents related to the Plan have been reviewed by any
regulatory authority in Hong Kong. If Participant is in any doubt about any of
the contents of the Agreement, including this Appendix, the Plan, or any other
communication materials, Participant should obtain independent professional
advice. The RSUs and Shares issued at vesting do not constitute a public
offering of securities under Hong Kong law and are available only to employees
of the Company and its Related Entities. The Agreement, including this Appendix,
the Plan and other incidental communication materials have not been prepared in
accordance with and are not intended to constitute a “prospectus” for a public
offering of securities under the applicable securities legislation in Hong Kong.
The RSUs are intended only for the personal use of each eligible employee of the
Employer, the Company or any Related Entity and may not be distributed to any
other person.
India
Exchange Control Notice.


Participant understands that the RSUs are subject to compliance with the
exchange control requirements of the Reserve Bank of India. Participant
understands that he or she must repatriate any proceeds from the sale of Shares
and any dividends received acquired under the Plan within such period of time as
required under applicable regulations. Participant must obtain a foreign inward
remittance certificate (“FIRC”) from the bank where Participant deposits the
funds and must maintain the FIRC as evidence of the repatriation of funds in the
event the Reserve Bank of India or the Employer requests proof of repatriation.


Foreign Asset/Account Reporting Notice.


Indian residents are required to declare the following items in their annual tax
return: (i) any foreign assets held by them (including Shares acquired under the
Plan), and (ii) any foreign bank accounts for which they have signing authority.
Indian residents should consult with their personal tax advisor to ensure that
they are properly reporting foreign assets and bank accounts.


Japan
Foreign Asset/Account Reporting Notice.
Japanese residents are required to report details of any assets held outside of
Japan as of December 31, including Shares acquired under the Plan, to the extent
such assets have a total net fair market value exceeding ¥50,000,000. Such
report will be due by March 15 each year. Japanese residents are responsible for
complying with this reporting obligation.
Korea
Foreign Asset/Account Reporting Notice.


22



--------------------------------------------------------------------------------




Korean residents must declare all foreign financial accounts (i.e., non-Korean
bank accounts, brokerage accounts, etc.) to the Korean tax authority and file a
report with respect to such accounts if the value of such accounts exceeds KRW
500 million (or an equivalent amount in foreign currency). Korea residents
should consult with their personal tax advisor for additional information about
this reporting obligation.
Netherlands
No country-specific provisions.


Poland
    
Exchange Control Notice.
If Participant maintains bank or brokerage accounts holding cash and foreign
securities (including Shares) outside of Poland, Participant will be required to
report information to the National Bank of Poland on transactions and balances
in such accounts if the value of such cash and securities exceeds PLN 7 million.
If required, such reports must be filed on special forms available on the
website of the National Bank of Poland. Participant should consult with his or
her personal legal advisor to determine whether Participant will be required to
submit reports to the National Bank of Poland.


Further, Polish residents transferring funds in excess of €15,000 into or out of
Poland must do so through a bank account in Poland. In such case, the resident
is required to store all documents connected with any foreign exchange
transactions engaged in for a period of five (5) years, as measured from the end
of the year in which such transaction occurred.


Russia


Securities Law Notice.


This Agreement, the Plan and all other materials that Participant may receive
concerning the grant of the RSUs and Participant's participation in the Plan do
not constitute advertising or an offering of securities in Russia. The Shares to
be issued upon vesting of the RSUs have not and will not be registered in Russia
and, therefore, the Shares described in any Plan documents may not be offered or
placed in public circulation in Russia. In no event will Shares to be issued
upon vesting of the RSUs be delivered to Participant in Russia. All Shares
acquired under the Plan will be maintained on Participant's behalf outside of
Russia. Participant will not be permitted to sell Shares directly to a Russian
legal entity or resident.


Exchange Control Notice.


Participant is responsible for complying with all applicable exchange control
regulations in Russia. Participant should consult with his or her personal legal
advisor to ensure compliance with applicable requirements.


23



--------------------------------------------------------------------------------






Authorization to Release and Transfer Necessary Personal Information


The following provision supplements paragraph 14 of the Agreement:


Participant hereby acknowledges that Participant has read and understood the
terms regarding collection, processing and transfer of Data contained in the
Data Privacy section of the Agreement and, by participating in the Plan,
Participant agrees to such terms. In this regard, upon request of the Company or
the Employer, Participant agrees to provide an executed data privacy consent
form to the Employer or the Company (or any other agreements or consents that
may be required by the Employer or the Company) that the Company and/or the
Employer may deem necessary to obtain under the data privacy laws in Russia,
either now or in the future. Participant understands that Participant will not
be able to participate in the Plan if Participant fails to execute any such
consent or agreement.


Foreign Asset/Account Reporting Notice.


Russian residents will be required to notify the Russian tax authorities within
one month of opening or closing a foreign bank account or of changing any
account details. Russian residents are also required to report (i) the beginning
and ending balances in such a foreign bank account each year and (ii)
transactions related to such a foreign account during the year to the Russian
tax authorities, on or before June 1 of the following year. For example, the
relevant form for 2018 is due on or before June 1, 2019. The tax authorities can
require Participant to provide appropriate supporting documents related to
transactions in a foreign bank account.


Russian residents should consult with their personal tax advisor for additional
information about these reporting obligations.


Anti-Corruption Notice.


Anti-corruption laws prohibit certain public servants, their spouses, and their
dependent children from owning any foreign source financial instruments (e.g.
shares of foreign corporations such as the Company). Accordingly, Participant
should inform the Company if he or she is covered by these laws because
Participant should not hold Shares acquired under the Plan.


Labor Law Notice.


If Participant continues to hold Shares acquired after vesting of the RSUs after
an involuntary termination of Participant's employment, Participant may not be
eligible to receive unemployment benefits in Russia.


Singapore


Securities Law Notice.


24



--------------------------------------------------------------------------------




The RSUs are being granted pursuant to the “Qualifying Person” exemption under
section 273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) (“SFA”). The Plan has not been and will not be lodged or registered as a
prospectus with the Monetary Authority of Singapore. Participant should note
that such RSU grant is subject to section 257 of the SFA and Participant will
not be able to make any subsequent sale in Singapore, or any offer of such
subsequent sale of the Shares in Singapore, or any offer of the Shares
underlying the RSUs unless such sale or offer in Singapore is made (a) after six
(6) months of the Date of Grant, or (b) pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the SFA.


Chief Executive Officer and Director Reporting Notice.
If Participant is the Chief Executive Officer (“CEO”), director, associate
director or shadow director of a Singapore Related Entity of the Company, as the
terms are used in the Singapore Companies Act (the “SCA”), Participant agrees to
comply with notification requirements under the SCA. Among these requirements is
an obligation to notify the Singapore Related Entity in writing when Participant
receives an interest (e.g., RSUs, Shares) in the Company or any related
companies (including when Participant sells Shares acquired under the Plan). In
addition, Participant must notify the Singapore Related Entity when Participant
sells or receives Shares of the Company or any related company (including when
Participant sells or receives Shares acquired under the Plan). These
notifications must be made within two (2) business days of acquiring or
disposing of any interest in the Company or any related company. In addition, a
notification must be made of Participant’s interests in the Company or any
related company within two (2) business days of becoming CEO or a director,
associate director or shadow director. Participant should consult with his or
her personal legal advisor regarding his or her notification obligations under
the SCA.


Spain
No Entitlement for Claims or Compensation.
The following provisions supplement paragraphs 4 and 12 of the Agreement:
By accepting the RSUs, Participant consents to participation in the Plan and
acknowledges that Participant has received a copy of the Plan document.
Participant understands and agrees that, as a condition of the grant of the
RSUs, the termination of Participant’s status as a Service Provider for any
reason (including for the reasons listed below) prior to the vesting date will
automatically result in the loss of the unvested RSUs that may have been granted
to Participant. In particular, Participant understands and agrees that any
unvested RSUs shall be forfeited without entitlement to the underlying Shares or
to any amount as indemnification in the event of a termination of status as a
Service Provider, including, but not limited to: resignation, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without good cause (i.e., subject to a “despido improcedente”),
individual or collective layoff on objective grounds, whether adjudged to be
with cause or adjudged or recognized to be without cause, material modification
of the terms of employment under Article 41 of the Workers’ Statute, relocation
under Article 40 of the Workers’ Statute, Article 50 of the


25



--------------------------------------------------------------------------------




Workers’ Statute, unilateral withdrawal by the Employer, and under Article 10.3
of Royal Decree 1382/1985.
Participant understands that the Company has unilaterally, gratuitously and in
its sole discretion decided to grant RSUs under the Plan to individuals who may
be Employees, Directors or Consultants throughout the world. The decision is
limited and entered into based upon the express assumption and condition that
any RSUs will not economically or otherwise bind the Company or any Related
Entity, including the Employer, on an ongoing basis, other than as expressly set
forth in the Agreement. Consequently, Participant understands that the RSUs are
granted on the assumption and condition that the RSUs shall not become part of
any employment contract (whether with the Company or any Related Entity,
including the Employer) and shall not be considered a mandatory benefit, salary
for any purpose (including severance compensation) or any other right
whatsoever. Furthermore, Participant understands and freely accepts that there
is no guarantee that any benefit whatsoever shall arise from the grant of RSUs,
which is gratuitous and discretionary, since the future value of the RSUs and
the underlying Shares is unknown and unpredictable. Participant also understands
that the grant of RSUs would not be made but for the assumptions and conditions
set forth hereinabove; thus, Participant understands, acknowledges and freely
accepts that, should any or all of the assumptions be mistaken or any of the
conditions not be met for any reason, the RSUs and any right to the underlying
Shares shall be null and void.
Securities Law Notice.
No “offer of securities to the public,” as defined under Spanish law, has taken
place or will take place in the Spanish territory in connection with the grant
of RSUs. The Agreement, this Appendix and the Plan have not been registered with
the Comisión Nacional del Mercado de Valores (Spanish Securities Exchange
Commission) and do not constitute a public offering prospectus.
Exchange Control Notice.
Spanish taxpayers must declare the acquisition, ownership and disposition of
Shares in a foreign company (including Shares acquired under the Plan) to the
Spanish Dirección General de Comercio e Inversiones (the “DGCI”), which is a
department of the Ministry of Economy and Competitiveness. Generally, the
declaration must be filed in January for Shares acquired or disposed of during
the prior year and/or for Shares owned as of December 31 of the prior year;
however, if the value of the Shares acquired under the Plan and/or the amount of
the sale proceeds exceeds the applicable threshold (currently €1,502,530), the
declaration must be filed within one month of the acquisition or disposition, as
applicable.
In addition, Spanish taxpayers may be required to declare electronically to the
Bank of Spain any foreign accounts (including brokerage accounts held abroad),
any foreign instruments (including any Shares acquired under the Plan) and any
transactions with non-Spanish residents (including any payments of Shares made
by the Company) depending on the value of such accounts and instruments and the
amount of the transactions during the relevant year as of December 31 of the
relevant year. This reporting requirement will apply if the balances in such
accounts together with the value of such instruments as of December 31, or the
volume of transactions with non-Spanish residents during the prior or current
year, exceed €1,000,000. Once the €1,000,000 threshold has


26



--------------------------------------------------------------------------------




been surpassed in either respect, a report is required on all foreign accounts,
foreign instruments and transactions with non-Spanish residents, even if the
relevant threshold has not been crossed for an individual item. Generally, the
report is required on an annual basis (by January 20 of each year).
Foreign Asset/Account Reporting Notice.
Spanish residents are required to report rights or assets deposited or held
outside of Spain (including Shares acquired under the Plan or cash proceeds from
the sale of such Shares) as of December 31 of each year, if the value of such
rights or assets exceeds EUR 50,000 per type of right or asset. After such
rights and/or assets are initially reported, the reporting obligation will only
apply for subsequent years if the value of any previously-reported rights or
assets increases by more than EUR 20,000. If reporting is required, the report
must be filed on Form 720 by March 31 following the end of the relevant year.
Sweden
No country-specific provisions.
Taiwan
Securities Law Notice.
The offer of participation in the Plan is available only for Service Providers
of the Company and Related Entities. The offer of participation in the Plan is
not a public offer of securities by a Taiwanese company.    
Data Privacy Acknowledgement.
Participant hereby acknowledges that he or she has read and understood the terms
regarding collection, processing and transfer of Data contained in paragraph 14
of the Agreement and by participating in the Plan, Participant agrees to such
terms. In this regard, upon request of the Company or the Employer, Participant
agrees to provide an executed data privacy consent form to the Employer or the
Company (or any other agreements or consents that may be required by the
Employer or the Company) that the Company and/or the Employer may deem necessary
to obtain under the data privacy laws in Participant’s country, either now or in
the future. Participant understands he or she will not be able to participate in
the Plan if Participant fails to execute any such consent or agreement.
Exchange Control Notice.
Taiwanese residents may acquire and remit foreign currency (including proceeds
from the sale of Shares or the receipt of any dividends paid on such Shares)
into Taiwan up to US$5,000,000 per year. If the transaction amount is TWD
500,000 or more in a single transaction, residents must submit a Foreign
Exchange Transaction Form and also provide supporting documentation to the
satisfaction of the remitting bank. If the transaction amount is US$500,000 or
more, Taiwanese residents may be required to provide additional supporting
documentation to the satisfaction of the


27



--------------------------------------------------------------------------------




remitting bank. Taiwanese residents should consult their personal legal advisor
to ensure compliance with applicable exchange control laws in Taiwan.
Turkey
Securities Law Notice.
Pursuant to Turkish securities law, selling shares acquired under the Plan is
not permitted within Turkey. The Shares are currently traded on the New York
Stock Exchange, which is located outside of Turkey, under the ticker symbol
“DLB” and the Shares may be sold through this exchange.
Financial Intermediary Requirement Notice.
The purchase and sale of securities traded in foreign financial markets (e.g.,
the purchase and sale of Shares) are permitted. However, transactions in foreign
securities must be conducted through the local banks and financial intermediary
institutions licensed by the Turkish Capital Markets Board in accordance with
relevant regulations and Central Bank communiqués. Participants should contact a
personal legal advisor for further information regarding these requirements.
United Arab Emirates (“UAE”)
Securities Law Notice.
The offer of participation in the Plan is available only for select employees of
the Company and Related Entities and is in the nature of providing employee
incentives in the UAE. The Agreement, this Appendix, the Plan and other
incidental communication materials are intended for distribution only to Service
Providers for the purposes of an employee compensation or reward scheme, and
must not be delivered to, or relied on, by any other person.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the RSUs or the
Agreement. Further, neither the Ministry of Economy nor the Dubai Department of
Economic Development has approved the Agreement nor taken steps to verify the
information set out in it, and have no responsibility for it.
The securities to which the Agreement relates may be illiquid and/or subject to
restrictions on their resale. Individuals should conduct their own due diligence
on the securities.
Residents of the UAE who do not understand or have questions regarding the
Agreement, this Appendix or the Plan should consult an authorized financial
adviser.
United Kingdom
Form of Settlement.
RSUs granted to Service Providers resident in the United Kingdom shall be paid
in Shares only.


28



--------------------------------------------------------------------------------




Joint Election.


As a condition of the vesting of the RSUs under the Plan, Participant agrees to
accept any liability for secondary Class 1 NICs (“Employer NICs”) which may be
payable by the Company or the Employer with respect to the vesting of the RSUs
or otherwise payable in connection with the RSUs and the issuance of Shares.
Without prejudice to the foregoing, Participant agrees to execute a joint
election with the Company and/or the Employer (the “Election”), the form of such
Election being formally approved by HM Revenue and Customs (“HMRC”), and any
other consent or elections required to accomplish the transfer of the Employer
NICs to Participant. Participant further agrees to execute such other joint
elections as may be required between Participant and any successor to the
Company and/or the Employer. Participant agrees to enter into an Election prior
to the vesting of the RSUs. Participant further agrees that the Company and/or
the Employer may collect the Employer NICs by any of the means set forth in
paragraph 11 of the Agreement.


Tax Withholding Obligations.


The following supplements paragraph 11 of the Agreement:


Without limitation to paragraph 11 of the Agreement, Participant agrees that he
or she is liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer or by
HMRC (or any other tax authority or any other relevant authority). Participant
also agrees to indemnify and keep indemnified the Company and the Employer
against any Tax-Related Items that they are required to pay or withhold or have
paid or will pay to HMRC on Participant’s behalf (or any other tax authority or
any other relevant authority).




29

